DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 02/25/2021. Claims 1, 8-10, 12-16, 18-19, 21, 25, and 28-30 are pending in the current office action. Claims 15-16, 18-19, and 25 remain withdrawn as being drawn to a nonelected group. Claims 1 and 8 have been amended and claims 3-5 and 20 have been cancelled by the applicant in the amendment. Claims 1, 8-10, 12-14, 21, and 28-30 are examined herein.  

Status of the Rejection
All 35 U.S.C. § 112(a) rejections from the previous office action are withdrawn in view of the Applicant’s amendments. 
The rejections of claims 3-5 and 20 are obviated by the Applicant’s cancellation.
The first group of rejections under 35 U.S.C. § 103 provided in the previous office action are withdrawn in view of Applicant’s amendments. The second group of rejections under 25 U.S.C. § 103, which relied upon the teachings of Wanunu, are substantially maintained and modified only in response to the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 9-10, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reina et al. (JP 2014074599 A, Machine Translation) in view of Anderson et al. (BN Anderson, M Muthukumar, A Meller, pH tuning of DNA translocation time through organically functionalized nanopores, ACS Nano, 7(2) (2013) 1408-1414) and further in view of Wanunu et al. (M Wanunu, W Morrison, Y Rabin, AY Grosberg, A Meller, Electrostatic focusing of unlabeled DNA into nanoscale pores using a salt gradient, Nature Nanotechnology 5 (2010) 160-165).
Regarding claim 1, Reina discloses a biopolymer analysis device (nanopore-type sensor [Para. 0020; Fig. 15]) comprising:
two tanks each storing a solution containing ssDNA or ssRNA and an electrolyte (upper and lower tanks 106/603 and 107/604 contain an electrolyte and a biopolymer 110 wherein the biopolymer may be ssDNA [Paras. 0013, 0041, 0019; Figs. 7 and 15; Note: Reina discloses measuring ssDNA as the biopolymer and therefore the two tanks would inherently contain the ssDNA during analysis as shown in Figs. 3-8]); 
a pair of electrode disposed in the solution within the respective tanks (voltage application mechanism 105/607 necessarily comprises electrodes in each chamber in the solution to apply a driving voltage that drives the biopolymer by electrophoresis [Paras. 0011, 0013, 0015, 0020, 0041; Figs. 7 and 15; Claim 10]);
a thin film having a nanopore…the thin film being disposed between the two tanks so as to allow the two tanks to communicate with each other via the nanopore (thin film (unidentified in Fig. 7)/602 comprises nanochannel 102 disposed between the two tanks 106/107 and 603/604 such that the two tanks communicate with one another such that a biopolymer 110 can flow between the two tanks [Paras. 0011, 0041; Figs. 7 and 15; Note: the thin film is not identified in Fig. 7 but is described in Para. 0012 and is necessarily present in order to form the nanochannel]. Regarding the diameter of the nanopore, Reina teaches that when ssDNA is analyzed, the diameter of the nanochannel is preferably between 2 to 3 nm in diameter [Para. 0019]. Given the teachings of Reina regarding the appropriate sized nanochannel when ssDNA is being analyzed, it would have been obvious to have selected and utilized a nanochannel with a diameter of 2 nm, which overlaps with the instantly disclosed diameter of 0.9nm-2.0nm. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05(I)]); and 
a three-dimensional structure disposed on the thin film, the three-dimensional structure being formed from a…plurality of particles (transport control mechanisms 108/109 and 605/606 are disposed on the thin film 102/602 wherein the transport control mechanism is formed of a polymer and gel, preferably inorganic porous materials, including a polymer mixture of polyethylene glycol, acetic acid, and tetramethoxysilane and a photocurable gel, and beads [Paras. 0029, 0042; Figs. 7 and 15; Note: the polymer gel and beads necessarily meets the limitations “wherein: the three-dimensional structure 
Regarding the limitation “the three-dimensional structure being formed from a plurality of layers, each of the layers including a plurality of particles”, the limitation is inherently met by the disclosure of Reina or is otherwise obvious over the teachings of Reina. The “transport control mechanism 108” comprises beads as outlined in Para. 0029. As outlined previously, the transport control mechanism functions by creating a frictional force that allows the DNA to travel through the voids of the material providing the frictional force (pillars, beads, etc.). One skilled in the art would recognize that placing a plurality of beads in the chamber(s) 106/102 would necessarily cause the beads to self-assemble into a plurality of layers comprising a plurality of particles (e.g., similar to filling up a cup with marbles). This assembly of a plurality of beads would resemble the structure shown in Fig. 4 except the individual obstacles would be beads 
Reina is silent on the beads having a functional group that adsorbs the biopolymer and thus fails to teach wherein the “plurality of particles each having on its surface a functional group capable of adsorbing the ssDNA or ssRNA”, “the functional group being adapted to be ionized into cations, wherein: the functional group that is adapted to be ionized into cations is one of a pyridine group, an imino group, an amine group, an imidazole group, a pyrazole group, or a triazole group”, and “the three-dimensional structure having a surface defining the flow channel, the functional group capable of adsorbing the ssDNA or ssRNA being on the surface defining the flow channel”, of instant claim 1. 
As discussed above, Reina discloses the use of a transport control mechanism comprising the beads (i.e., three-dimensional structure formed from a plurality of particles) wherein the transport control mechanism creates frictional force that is used to control the flow rate of the sample biopolymer through the nanopore [abstract, Claim 1, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the beads disclosed by Reina that serve the purpose of controlling/limiting the flow of DNA through the nanopore to have a surface that is functionalized with a positively charged species, such as APTMS or 3-Aminopropyl, because Anderson teaches that positively charged species such as APTMS or 3-Aminopropyl will yield a direct electrostatic interaction with the negatively charged DNA and thus can be used to slow down the translocation of DNA through the nanopore [Pgs. 1409, left col.; all of Pg. 1410; Pg. 1411, left col.; Figs. 2 and SI Fig. S3]. Note: the obvious modification wherein the three-dimensional 
Modified Reina is further silent on the re-dispersion of the beads and thus fails to explicitly disclose “the three- dimensional structure is configured to not re-dispersed in the solution at least in a range of a hemisphere having the nanopore as a center and having a biopolymer trapping length r defined by the following formula as a radius, when a voltage is applied across the pair of electrodes: r=(d2μ/8LD)ΔV” and wherein “a thickness of the three-dimensional structure is less than the ssDNA or ssRNA trapping length”. 
Wanunu disclose a nanopore sequencing device [abstract] wherein it was discovered that a radius exists r* wherein at all radial distances less than r*, the potential V(r), where r is the radial distance from the pore mouth into the cis chamber, is large enough to funnel DNA in towards the pore mouth wherein r* is defined by the equation r*=(d2μ/8LD)ΔV [Fig. 1; Pgs. 161, Left Col., Para. 2 through Pg. 161, Right Col., Para. 2]. In other words, the Wanunu discloses that when a DNA molecule flows within distances smaller than r*, the DNA molecule is effectively “captured” by the electric field and is subsequently pulled through the nanopore. 
It would have been obvious to one of ordinary skill in the art to have modified the structure of Reina such that the transport control mechanism that falls within the radial distance r* is sufficiently stable so as not to re-disperse into a bulk solution because Reina discloses wherein the transport control mechanism will control the flow of the 
Regarding claim 9, modified Reina discloses the limitations of claim 1 as discussed previously. Modified Reina further discloses wherein a cross-sectional area of the flow channel is greater than or equal to a cross-sectional area of a molecule of the ssDNA or ssRNA and less than or equal to a maximum cross-sectional area of the void (Reina discloses wherein the ssDNA flows through the transport control mechanism 
Regarding claim 10, modified Reina discloses the limitations of claim 1 as discussed previously. Modified Reina further discloses wherein a cross-sectional area of the flow channel is greater than or equal to a cross-sectional area of a molecule of the ssDNA or ssRNA and less than or equal to a mean free path S of the ssDNA or ssRNA defined as follows: S = (Dt)1/2 (Reina discloses wherein the ssDNA flows through the transport control mechanism 108/109 and 605/606 that comprise the beads. The cross sectional area of the flow channel is necessarily greater than or equal to the cross sectional area of a molecule of the biopolymer and less than or equal to a mean free path S of the ssDNA in order for the biopolymer to flow through the flow channel. If the flow channel was smaller than the cross-sectional area of the biopolymer the biopolymer would not be able to flow through the flow channel, which clearly is not the case as shown in Reina Figs. 7 and 15 [Paras. 0019, 0029, 0042; Figs. 7 and 15]). 
Regarding claim 21
an ion current measuring device configured to measure an ion current flowing between the pair of electrodes of the biopolymer analysis device (voltage applying mechanism 607 that applies a voltage between the electrodes disposed in each tank that is measured by the current measurement system [Para. 0041; Fig. 15]);
an analog-digital conversion device configured to convert an output signal of the ion current measuring device into a digital signal (the electric current changes are measured and the information is amplified and digitally processed [Para. 0015; Fig. 1]); and
a data processing device configured to process a signal supplied from the analog-digital conversion device (the amplified and digitally processed signal is sent to the PC 116 connected to the chip 115 [Para. 0015; Fig. 1]). 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reina in view of Anderson and Wanunu, as applied to claim 1 above, and further in view Sun et al. (ZQ Sun, X Chen, JH Zhang, ZM Chen, K Zhang, X Yan, YF Wang, WZ Yu, B Yang, Non-spherical colloidal crystals fabricated by the thermal pressing of colloidal crystal chips, Langmuir 21 (2005) 8987-8991). 
Regarding claims 12-13, modified Reina discloses the limitations of claim 1 as discussed previously. 
Modified Reina fails to disclose the specific shape/distribution of the beads and thus fails to disclose “wherein the plurality of particles have non-spherical shapes, and referring to a figure that is obtained by projecting a first particle layer disposed on the 1/2 or an area occupancy rate of the projected figure when centers of the particles form a lattice of a square is greater than π/4”, of instant claim 12, and “wherein the plurality of particles are polyhedrons”, of instant claim 13. 
One skilled in the art, in light of the teaching of Reina whereby a plurality of beads are provided on the nanopore substrate/structure, would look to methods for constructing beads on a film/substrate. Sun discloses a method for fabricating non-spherical polymer beads that can also be extended to other non-spherical porous materials [abstract] wherein the beads are formed as polyhedrons as 2D networks that can be further applied to a variety of different materials, sizes and structures for forming non-spherical beads on a substrate [abstract; conclusions; Note: Figs. 5a-b show “a lattice of an equilateral triangle” while Fig. 5c shows “a lattice of a square” wherein the occupancy rate is higher than the theoretical level of point contact between the particles and thus is inherently greater than π/(12)1/2 or greater than π/4]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beads disclosed by modified Reina that have an undisclosed bead structure/distribution to instead form the beads as compressed polyhedrons that cover the surface of the substrate/thin film because Sun discloses that non-spherical polyhedron beads can be easily formed as 2D networks using a variety of different materials, sizes and structures [abstract; conclusions; Figs. 5a-5c] and incorporating the teachings of Sun into the structure of Reina would provide the obvious and predictable benefit of forming polyhedron beads on the surface of the . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reina in view of Anderson and Wanunu, as applied to claim 1 above, and further in view of Vandeventer et al. (PE Vandeventer, JS Lin, TJ Zwang, A Nadim, MS Johal, A Niems, Multiphasic DNA adsorption to Silica Surfaces under Varying Buffer, pH and Ionic Strength Conditions, J. Phys. Chem. B, 116 (2012) 5661-5670).
Regarding claim 14, modified Reina discloses the limitations of claim 1 as discussed previously. 
Reina discloses the use of beads, as outlined previously, but is silent on the material used to form the beads. Reina therefore fails to expressly teach “wherein a material of the plurality of particles is one of ceramic or resin”. 
Vandeventer teaches a method for adsorbing DNA onto beads wherein the beads are formed as silica beads that are used to adsorb DNA onto the surface of the silica [abstract; Pg. 5661, Right Col., Para. 2; Pg. 5664, Right Col, Para. 1; Figs. 2, 6]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the generically disclosed material for forming the beads disclosed by Reina with silica beads (a ceramic) because Vandeventer . 


Claims 8 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Reina et al. (JP 2014074599 A, Machine Translation) in view of Vandeventer et al. (PE Vandeventer, JS Lin, TJ Zwang, A Nadim, MS Johal, A Niems, Multiphasic DNA adsorption to Silica Surfaces under Varying Buffer, pH and Ionic Strength Conditions, J. Phys. Chem. B, 116 (2012) 5661-5670) and further in view of Wanunu et al. (M Wanunu, W Morrison, Y Rabin, AY Grosberg, A Meller, Electrostatic focusing of unlabeled DNA into nanoscale pores using a salt gradient, Nature Nanotechnology 5 (2010) 160-165).
Regarding claim 8, Reina discloses a biopolymer analysis device (nanopore-type sensor [Para. 0020; Fig. 15]) comprising:
two tanks each storing a solution containing ssDNA or ssRNA and an electrolyte (upper and lower tanks 106/603 and 107/604 contain an electrolyte and a biopolymer 110 wherein the biopolymer may be ssDNA [Paras. 0013, 0041, 0019; Figs. 7 and 15; Note: Reina discloses measuring ssDNA as the biopolymer and therefore the two tanks would inherently contain the ssDNA during analysis as shown in Figs. 3-8]); 
a pair of electrode disposed in the solution within the respective tanks (voltage application mechanism 105/607 necessarily comprises electrodes in each chamber in the solution to apply a driving voltage that drives the biopolymer by electrophoresis [Paras. 0011, 0013, 0015, 0020, 0041; Figs. 7 and 15; Claim 10]);
a thin film having a nanopore…the thin film being disposed between the two tanks so as to allow the two tanks to communicate with each other via the nanopore (thin film (unidentified in Fig. 7)/602 comprises nanochannel 102 disposed between the two tanks 106/107 and 603/604 such that the two tanks communicate with one another such that a biopolymer 110 can flow between the two tanks [Paras. 0011, 0041; Figs. 7 and 15; Note: the thin film is not identified in Fig. 7 but is described in Para. 0012 and is necessarily present in order to form the nanochannel]. Regarding the diameter of the nanopore, Reina teaches that when ssDNA is analyzed, the diameter of the nanochannel is preferably between 2 to 3 nm in diameter [Para. 0019]. Given the teachings of Reina regarding the appropriate sized nanochannel when ssDNA is being analyzed, it would have been obvious to have selected and utilized a nanochannel with a diameter of 2 nm, which overlaps with the instantly disclosed diameter of 0.9nm-2.0nm. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05(I)]); and 
a three-dimensional structure disposed on the thin film, the three-dimensional structure being formed from a…plurality of particles (transport control mechanisms 108/109 and 605/606 are disposed on the thin film 102/602 
Regarding the limitation “the three-dimensional structure being formed from a plurality of layers, each of the layers including a plurality of particles”, the limitation is inherently met by the disclosure of Reina or is otherwise obvious over the teachings of Reina. The “transport control mechanism 108” comprises beads as outlined in Para. 0029. As outlined previously, the transport control mechanism functions by creating a frictional force that allows the DNA to travel through the voids of the material providing 
Reina is silent on the beads having a functional group that adsorbs the biopolymer and is also silent on the pH of the solution and thus fails to teach wherein the plurality of particles each having on its surface “a functional group capable of adsorbing the ssDNA or ssRNA”, “the functional group being a silanol group, wherein pH of the solution is less than or equal to pKa of the functional group”, and “the three-dimensional structure having a surface defining the flow channel, the functional group capable of adsorbing the ssDNA or ssRNA being on the surface defining the flow channel”, of instant claim 8
As discussed above, Reina discloses the use of a transport control mechanism comprising the beads (i.e., three-dimensional structure formed from a plurality of particles) wherein the transport control mechanism creates frictional force that is used to control the flow rate of the sample biopolymer through the nanopore [abstract, Claim 1, Para. 0009]. One skilled in the art would look to other materials that would interact with DNA to control the transport of DNA to act as a transport control mechanism as disclosed by Reina.
Vandeventer teaches that silica beads, which comprise silanol functional groups on the surface of the structure, will adsorb DNA onto the surface of the silica/silanol (the silica beads comprise surface silanol groups that facilitates DNA binding to silica [abstract; Pg. 5661, Right Col., Para. 2; Pg. 5664, Right Col, Para. 1; Figs. 2 and 6]. Vandeventer further teaches wherein the amount of DNA that adsorbs to the silica is strongly influenced by the solution pH and the ionic strength of the solution wherein the amount of DNA adsorbed increases as the concentration of KCl increases from 0 to 400 mM and decreases sharply as the pH increases from 5 to 8 and thus a ionic strength of 400 mM and a lower pH of 5 is desirable because silica’s negative surface charge density decreases at lower pH and this reduces the electrostatic repulsion between DNA and silica (i.e., the pH is less than the pKa of the silanol) such that the highest DNA adsorption rate was achieved when the ionic strength was 400 mM KCl at a pH of 5 [Pgs. 5662, 5664, and 5666; Fig. 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the beads and the solution disclosed by Reina, that interact with the biopolymer in order to control the flow of the ssDNA, for 
Modified Reina is further silent on the re-dispersion of the beads and thus fails to explicitly disclose “the three- dimensional structure is configured to not re-dispersed in the solution at least in a range of a hemisphere having the nanopore as a center and having a biopolymer trapping length r defined by the following formula as a radius, when a voltage is applied across the pair of electrodes: r=(d2μ/8LD)ΔV” and wherein “a 
Wanunu disclose a nanopore sequencing device [abstract] wherein it was discovered that a radius exists r* wherein at all radial distances less than r*, the potential V(r), where r is the radial distance from the pore mouth into the cis chamber, is large enough to funnel DNA in towards the pore mouth wherein r* is defined by the equation r*=(d2μ/8LD)ΔV [Fig. 1; Pgs. 161, Left Col., Para. 2 through Pg. 161, Right Col., Para. 2]. In other words, the Wanunu discloses that when a DNA molecule flows within distances smaller than r*, the DNA molecule is effectively “captured” by the electric field and is subsequently pulled through the nanopore. 
It would have been obvious to one of ordinary skill in the art to have modified the structure of Reina such that the transport control mechanism that falls within the radial distance r* is sufficiently stable so as not to re-disperse into a bulk solution because Reina discloses wherein the transport control mechanism will control the flow of the biomolecule through the nanopore (i.e., DNA biomolecules that are pulled through the nanopore are controlled by the transport control mechanism) [abstract, Claim 1, Para. 0009] and Wanunu specifically teaches that DNA compounds that fall within the distance r* will be “captured” by the electric field and ultimately pulled through the nanopore [Fig. 1; Pgs. 161, Left Col., Para. 2 through Pg. 161, Right Col., Para. 2]. It would have been obvious to one of ordinary skill in the art to have modified the thickness of the transport control mechanism disclosed by Reina such that the entire transport control mechanism falls within the radial distance r* because Reina discloses wherein the transport control mechanism will control the flow of the biomolecule through 
Regarding claims 28-30, modified Reina discloses the limitations of claim 8 as outlined previously. Reina, as modified by Vandeventer above, discloses wherein the solution contains ions having a chaotropic effect, the ions being one of…chloride ions (Cl-), or potassium ions (K+), of instant claim 28, wherein the pH of the solution is greater than or equal to 1 and less than or equal to 10, of instant claim 29, and wherein an ionic strength of the solution is greater than or equal to 10 mM and less than or equal to an ionic strength of a saturated potassium chloride solution, of instant claim 30 (the solution comprises 400 mM KCl at a pH of 5 wherein the highest amount of adsorbed DNA was achieved [Pgs. 5662, 5664, and 5666; Figs. 2 and 6; Note: the ionic strength of saturated KCl is listed in the instant specification Pg. 13 as being about 3.4 M]).


Response to Arguments
Applicant’s arguments, see Remarks Pg. 11-18, filed 02/25/2021, with respect to the 35 U.S.C. § 103 rejections have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pgs. 11-12 with regards to the rejection of claim 1, and on Pgs. 14-16 with regards to the rejection of claim 8 that “Reina teaches that suppressing the migration speed of the biopolymer does not result in controlling the Brownian motion, and thereby the sensor fluctuates. Therefore, absent inappropriate hindsight of Applicant's own disclosure, there is no apparent reason why one skilled in the art would have had any apparent reason, prior to the effective filing date of the claimed invention, to modify the surface of the beads disclosed by Reina to have a surface that is functionalized with a positively charged species as taught by Anderson”. 
Examiner’s Response #1
Examiner respectfully disagrees. This argument is not clear as the rejection of record does not indicate modifying the surface to control Brownian motion. Brownian motion is the random motion of the biopolymer in the solution. The cited Para. 0005 in the arguments are in reference to the prior art, Paras. 0007 suggest that the structure taught by Reina suppresses the Brownian motion and thus applicant’s arguments are unclear. Regardless, the rejection of record is not concerned with the random Brownian motion of the particles, but rather the control of the translocation speed of the biopolymer as it translocates through the 

Applicant’s Argument #2
Applicant argues on Pgs. 13-14 with regards to the rejection of claim 1, and on Pgs. 16-17 with regards to the rejection of claim 8 that “Acknowledging the deficiencies of modified Reina with respect to a thickness of the three-dimensional structure, the rejection states that " ... Wanunu discloses that when a DNA molecule flows within distances smaller than r* (i.e., biopolymer trapping length), the DNA molecule is effectively 'captured' by the electric field and is subsequently pulled through the nanopore." Office Action at pg. 36. However, Applicant submits Wanunu, which is directed to electrostatic focusing of DNA into 
Examiner's Response #2
Examiner respectfully disagrees. The rejection of record states that this feature is obvious in view of Wanunu. Specifically, it would have been obvious to one of ordinary skill in the art to have modified the thickness of the transport control mechanism disclosed by Reina such that the entire transport control mechanism falls within the radial distance r* because Reina discloses wherein the transport control mechanism will control the flow of the biomolecule through the nanopore (i.e., DNA biomolecules that are pulled through the nanopore are controlled by the transport control mechanism) [abstract, Claim 1, Para. 0009] and Wanunu specifically teaches that DNA compounds that fall within the distance r* will be “captured” by the electric field and ultimately pulled through the nanopore [Fig. 1; Pgs. 161, Left Col., Para. 2 through Pg. 161, Right Col., Para. 2]. Modifying the thickness of the transport control mechanism such that the thickness falls within the distance r* (i.e., biopolymer trapping length) would provide the obvious and predictable result of ensuring that all biomolecules that are trapped by the electric field subsequently encounter the transport control mechanism after the biopolymer is trapped. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L ALLEN/Examiner, Art Unit 1795             

/MARIS R KESSEL/Primary Examiner, Art Unit 1795